Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 1 of 8           PageID #: 12




                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

  DANIEL R. SANDERS,                          CIVIL NO. 21-000163 JAO-WRP

               Plaintiff,                     ORDER DISMISSING ACTION AND
                                              DENYING APPLICATION TO
        vs.                                   PROCEED IN FORMA PAUPERIS

  OFFICE OF THE REGIONAL CHIEF
  COUNSEL, REGION X SOCIAL
  SECURITY ADMINISTRATION,

               Defendant.


                ORDER DISMISSING ACTION AND DENYING
              APPLICATION TO PROCEED IN FORMA PAUPERIS

       Before the Court is pro se Plaintiff Daniel Sanders’ (“Plaintiff”) Application

 to Proceed In Forma Pauperis (“IFP Application”), filed March 25, 2021. For the

 following reasons, the Court DISMISSES the Complaint with leave to amend and

 DENIES the IFP Application. ECF No. 2.

                                    DISCUSSION

 I.    Dismissal of the Complaint Under the In Forma Pauperis Statute – 28 U.S.C.
       § 1915(e)(2)

       Plaintiff requests leave to proceed in forma pauperis. A court may deny

 leave to proceed in forma pauperis at the outset and dismiss the complaint if it

 appears from the face of the proposed complaint that the action: (1) is frivolous or
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 2 of 8            PageID #: 13




 malicious; (2) fails to state a claim on which relief may be granted; or (3) seeks

 monetary relief against a defendant who is immune from such relief. 28 U.S.C.

 § 1915(e)(2); see Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1370 (9th

 Cir. 1987); Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998). When

 evaluating whether a complaint fails to state a viable claim for screening purposes,

 the Court applies Federal Rule of Civil Procedure (“FRCP”) 8’s pleading standard

 as it does in the context of an FRCP 12(b)(6) motion to dismiss. See Wilhelm v.

 Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012).

       FRCP 8(a) requires “a short and plain statement of the grounds for the

 court’s jurisdiction” and “a short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1)–(2). Although the Federal

 Rules adopt a flexible pleading policy, a complaint must give fair notice and state

 the elements of the claim plainly and succinctly. See Jones v. Cmty. Redev.

 Agency, 733 F.2d 646, 649 (9th Cir. 1984). “The Federal Rules require that

 averments ‘be simple, concise and direct.’” McHenry v. Renne, 84 F.3d 1172,

 1177 (9th Cir. 1996). FRCP 8 does not demand detailed factual allegations.

 However, “it demands more than an unadorned, the-defendant-unlawfully-harmed-

 me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals

 of the elements of a cause of action, supported by mere conclusory statements, do

 not suffice.” Id. “[A] complaint must contain sufficient factual matter, accepted as


                                           2
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 3 of 8                PageID #: 14




 true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Nordstrom v. Ryan, 762

 F.3d 903, 908 (9th Cir. 2014) (citations and quotations omitted). A claim is

 plausible “when the plaintiff pleads factual content that allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct alleged.”

 Ashcroft, 556 U.S. at 678.

         In the present case, even construing Plaintiff’s Complaint liberally,

 Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003); Jackson v.

 Carey, 353 F.3d 750, 757 (9th Cir. 2003), the Court finds that dismissal is

 appropriate. The basis for this action is unclear. On one hand, Plaintiff attempts to

 appeal a Social Security Appeals Council decision,1 yet he also alleges that the

 U.S. Air Force denied him the ability to petition the Social Security Administration

 for disability benefits on July 26, 1991.2 Compare Compl. at 2 with id. at 4.


 1
   Included in the caption of the Complaint is a demand for trial. To the extent
 Plaintiff might be requesting a jury trial, he is not entitled to one. See Lee v.
 Astrue, No. CV 09-00245 ACK-KSC, 2010 WL 346452, at *1 (D. Haw. Jan. 29,
 2010) (“A jury is not available under 42 U.S.C. § 405(g) . . . because the statute
 does not affirmatively and unambiguously grant a right to a jury trial.” (citing
 Lehman v. Nakshian, 453 U.S. 156, 168 (1981)); Greene v. Comm’r of the Soc.
 Sec. Admin., 194 F. App’x 415, 416 (9th Cir. 2006). Nor are trials conducted in
 social security appeals. See 42 U.S.C. § 405(g) (“The court shall have power to
 enter, upon the pleadings and transcript of the record, a judgment affirming,
 modifying, or reversing the decision of the Commissioner of Social Security.”).
 2
     No one associated with the U.S. Air Force is named as a defendant.

                                             3
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 4 of 8               PageID #: 15




 Plaintiff requests the application of Social Security rules and regulations circa 1990

 — prior to changes made in 2017 regarding disabled veterans — due to his

 inability to seek disability benefits.3 Id. at 4.

        Courts must screen social security appeals, even though they are appeals of

 right. See Jaime B. v. Saul, No. 19-CV-02431-JLB, 2020 WL 1169671, at *2 (S.D.

 Cal. Mar. 10, 2020); Hoagland v. Astrue, No. 1:12-CV-00973-SMS, 2012 WL

 2521753, at *1 (E.D. Cal. June 28, 2012) (citation omitted); Plaintiff has not cited

 any legal provisions to support his claims, but assuming this is a social security

 appeal, 42 U.S.C. § 405(g) establishes conditions that a plaintiff must satisfy to

 obtain judicial review. Courts have also identified specific requirements to survive

 screening:

               First, the plaintiff must establish that he has exhausted h[is]
               administrative remedies pursuant to 42 U.S.C. § 405(g), and that
               the civil action was commenced within sixty days after notice of
               a final decision. Second, the complaint must indicate the judicial
               district in which the plaintiff resides. Third, the complaint must
               state the nature of the plaintiff’s disability and when the plaintiff
               claims she became disabled. Fourth, the complaint must contain
               a plain, short, and concise statement identifying the nature of the
               plaintiff’s disagreement with the determination made by the
               Social Security Administration and show that the plaintiff is
               entitled to relief.


 3
   It is unclear what authority would entitle him to such relief. See Butler v. Apfel,
 144 F.3d 622, 624 (9th Cir. 1998) (explaining that remedies are limited to those
 expressly provided for in the Social Security Act (citing Schweiker v. Chilicky, 487
 U.S. 412, 423–24 (1987)).

                                              4
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 5 of 8            PageID #: 16




 Montoya v. Colvin, No. 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.

 Mar. 8, 2016) (citations omitted).

       Applying these standards, Plaintiff’s Complaint is deficient. He does not

 identify the decision he challenges nor the bases for his objections. Moreover, he

 does not allege that he exhausted administrative remedies4 or that the action is

 timely. Indeed, not only are there questions about the timeliness of the case

 pursuant to § 405(g), any allegations about acts and events occurring 30 years ago

 would be time barred and appear to be irrelevant regardless. In addition to these

 defects, Plaintiff failed to name the proper defendant. If Plaintiff intends to

 challenge a social security decision, the Commissioner of Social Security is the

 proper defendant. See Butler, 144 F.3d at 624. For these reasons, Plaintiff’s

 Complaint fails to state a claim for relief and must be dismissed. See Lopez v.

 Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“[S]ection 1915(e) not only permits

 but requires a district court to dismiss an in forma pauperis complaint that fails to

 state a claim.” (citation omitted)).

       Because it is possible that amendment could cure the defects identified

 herein, the Court grants Plaintiff leave to file an amended pleading. Any amended

 complaint — which should be titled “First Amended Complaint” — must be filed



 4
   Plaintiff’s reference to the Appeals Council suggests that he potentially
 exhausted administrative remedies.
                                            5
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 6 of 8              PageID #: 17




 by May 3, 2021 and must cure the deficiencies identified above. Moreover,

 Plaintiff is advised that Local Rule 10.4 requires that “any party filing . . . an

 amended complaint . . . shall reproduce the entire pleading as amended and may

 not incorporate any part of a prior pleading by reference, except with leave of

 court.” Local Rule 10.4. As a general rule, an amended complaint supersedes the

 original complaint. See Lacey v. Maricopa County, 693 F.3d 896, 927 (9th Cir.

 2012). Thus, if Plaintiff files an amended complaint, the Complaint no longer

 serves any function in the case, and any claims that are not included in the

 amended complaint may be deemed waived. See id. at 928.

       Plaintiff is cautioned that failure to timely file an amended pleading that

 conforms with this Order will result in the automatic dismissal of this action.

 II.   IFP Applications

       The Court may authorize the commencement or prosecution of any suit

 without prepayment of fees by a person who submits an affidavit that the person is

 unable to pay such fees. 28 U.S.C. § 1915(a)(1). “An affidavit in support of an

 IFP application is sufficient where it alleges that the affiant cannot pay the court

 costs and still afford the necessities of life.” Escobedo v. Applebees, 787 F.3d

 1226, 1234 (9th Cir. 2015) (citing Adkins v. E.I. Du Pont De Nemours & Co., Inc.,

 335 U.S. 331, 339 (1948)). Absolute destitution is not required to obtain benefits




                                             6
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 7 of 8             PageID #: 18




 under the IFP statute, but “a plaintiff seeking IFP status must allege poverty ‘with

 some particularity, definiteness and certainty.’” Id. (citation omitted).

       Plaintiff represents that he receives a $3,300.00 monthly stipend from the

 Department of Veteran Affairs; has $1,500.00 and $312.20 in his savings and

 checking accounts, respectively; and pays approximately $1,873.03 in monthly

 expenses. ECF No. 2. He also claims that his wife depends on him but does not

 disclose the amount he contributes to her support, as required by paragraph 7. See

 id. at 2. Giving Plaintiff the benefit of the doubt and assuming that he supports a

 two-person household, however, his annual income exceeds the $20,040.00

 poverty threshold in Hawai‘i. Annual Update of the HHS Poverty Guidelines, 86

 Fed. Reg. 7732-0185 (Feb. 1, 2021). Based on this information, Plaintiff appears

 to have adequate financial resources to pay the filing fee. Consequently, the Court

 DENIES the IFP Application. If Plaintiff wishes to proceed with this lawsuit, he

 must remit the applicable filing fee by April 15, 2021. Failure to do so will result

 in the automatic dismissal of this action.

                                    CONCLUSION

       In accordance with the foregoing, Court: (1) DISMISSES the Complaint

 with leave to amend as permitted herein and (2) DENIES the IFP Application.

 ECF No. 2. Plaintiff’s deadline to pay the filing fee is April 15, 2021. If Plaintiff




                                              7
Case 1:21-cv-00163-JAO-WRP Document 9 Filed 04/01/21 Page 8 of 8                         PageID #: 19




 elects to file an amended complaint, he must comply with the following

 requirements:

        (1)     The deadline to file an amended complaint is May 3, 2021;

        (2)     The amended complaint should be titled “First Amended Complaint”;

        (3)     Plaintiff must cure the deficiencies identified above; and

        (4)     Plaintiff may not add new causes of action without leave of court.
                Any amendments must be limited to the causes of action asserted, if
                legally sound.

        Plaintiff is cautioned that failure to timely pay the filing fee will result in the

 automatic dismissal of this action. Dismissal will also result if Plaintiff fails to file

 an amended pleading that conforms with this Order.

        IT IS SO ORDERED.

        DATED:          Honolulu, Hawai‘i, April 1, 2021.




                                   Jill A. Otake
                                   United States District Judge




 Civil No. 21-00163 JAO-WRP, Sanders v. Office of the Reg’l Chief Couns., Region X Soc. Sec. Admin.;
 ORDER DISMISSING ACTION AND DENYING APPLICATION TO PROCEED IN FORMA
 PAUPERIS




                                                   8
